By the CHIEF JUSTICE.
On a consideration of all the points presented by the bill of exceptions, we have no hesitation in sustaining the Judge of the Circuit Court in his decision on every one of them. It is very clear, that if such set-offs were allowed, it would exceedingly embarrass the settlement of estates. We say, too, on the other points, that the plaintiff most satisfactorily accounted for all the circumstances attending the order, from the time it was improperly obtained from him, to the final production of it on the trial. There never was a case better made out. The judgement must be affirmed.
Judge Crenshaw dissenting.
Judge White not sitting.